Gary, J. This is a suit upon a replevin hond by the late coroner of Cook county, for the use of the judgment creditors upon whose execution the property was in the hands of the sheriff, at the time it was replevied by the appellants. The merits were not tried in the replevin suit, and were, therefore, open to inquiry in this. The record has been examined by the court and there is no error in it. It is unnecessary to go through the various objections made by appellants’ brief. "Mo errors are assigned upon the record or attached thereto in accordance with rule 15. A loose paper, unsigned, unentitled either as to case or court, with no file mark upon it, is found among the printed matter which came to the hands of one of the judges when the case was being examined in conference, which says some judgment is wrong, but it is mere conjecture that it has anything to do with this case. The judgment is affirmed. Judgment affirmed.